DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 10) in the reply filed November 11, 2021 is acknowledged.  Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2021 and August 12, 2021 have been considered by the examiner.

       Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed; 
-claims 2 and 8-9 are objected to for the following reasons: in claim 2, line 5, “a user’s gaze” should be changed to “the user’s gaze” since user was already stated in claim 2, line 4.  Claims 8-9 are objected to because they depend on claim 2; 
-claims 14 and 20 are objected to for the following reasons: in claim 14, line 5, the limitation “a user’s gaze” should be changed to “the user’s gaze” since “user” was already stated in claim 14, line 2.  Claim 20 is objected to because it depends on claim 14; 
-the drawings are objected to because the “virtual space” of claim 1, line 8, and claim 13, line 5, are not depicted in any of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of 
-claims 10-12 should be cancelled since because they are directed to a non-elected species. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 and 13-20 are allowed if Applicant corrects the above formal matters. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 1, Kim (Figs. 1-2), US 2012/0092363, teaches a display apparatus comprising: 
-a sensor (e.g., Bending measurement unit 230 is considered a “sensor” because it measures the bending degree of the flexible display 220; par. 0042); 
-a display (220); and 
-a processor (210) coupled to the sensor and the display (e.g., Control Unit 210 is considered a “processor” that is coupled to bending measurement unit 230 and flexible display 220), wherein the processor (210) is configured to: 
generate a virtual flat screen based on an angle of the display identified through the sensor, correct a size of a content based on a distance between the virtual flat screen and the display (e.g., Based on angle of bending of the flexible display 220, the resulting distorted image is corrected and a planar image is depicted on virtual planar display 103; par. 0057.  As shown in Fig. 1B, the amount of distortion is based on the distance between the distorted parts of image 105 and planar image 106a), 
			
    PNG
    media_image1.png
    656
    556
    media_image1.png
    Greyscale

However, neither Kim, nor the remaining prior art, teaches project the corrected content to a virtual space, map the content projected to the virtual space to the virtual flat screen, render the virtual flat screen based on the mapped content, and display the rendered virtual flatscreen on the display.

Claims 2-9 are allowed because they depend on claim 1.

Regarding Claim 13, the limitations of claim 13 are similar to those found in claim 1 and the reasons for allowance are therefore the same. 

Claims 14-20 are allowed because they depend on claim 13. 

       Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        January 7, 2021